Citation Nr: 1124374	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for a back disability. 

3. Entitlement to service connection for hearing loss, right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision denying service connection for hearing loss in the right ear and an August 2005 rating decision denying service connection for the back and knees issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2010, the Veteran testified in a hearing at the RO in front of a Decision Review Officer.  In February 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcripts of the hearings are associated with the claims file and have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Knee Disability 

The issue of entitlement to service connection for a left ankle disability was raised by the Veteran in a hearing at the RO in March 2010.  It appears that the RO began adjudication of this issue as there is a letter associated with the claims file addressing this issue dated in August 2010.  The Veteran claims that his bilateral knee disability is secondary to a left ankle disability.  He testified that he injured his left ankle in service during a parachute jump which caused his current bilateral knee disability.  As such, the Board finds that these issues are inextricable intertwined.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Therefore, the issue of entitlement to service connection for the bilateral knee disability should be remanded for adjudication after the issue of entitlement to service connection for the left ankle disability is adjudicated.  

Back Disability and Hearing Loss

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A VA QTC opinion with respect to hearing loss was obtained in August 2004.  This opinion, however, was not adequate as it did not provide an opinion as to the etiology of the Veteran's hearing loss.  As previously noted, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran contends that he had hearing loss in service for 4-5 days after firing a mini gun.  The service treatment records show that the Veteran had high frequency hearing loss when he separated from service in 1972.  He testified that he had problems since service and that his hearing loss became total approximately 15 years ago.  The Board acknowledges the Veteran is competent to assert when his hearing loss began.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Additionally, the private medical records associated with the claims file provide that the Veteran's hearing loss in his right ear was "possibly service related."  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has not been met and another VA examination is necessary to determine the etiology of the Veteran's right ear hearing loss.  See 38 C.F.R. § 3.159(c)(4).

Regarding the back disability, the Veteran has a current diagnosis of a back disability.  In an April 1986 x-ray of the Veteran's spine, he was diagnosed with 1st degree spondylolisthesis of L5-S1 and the disc space was partially narrow.  Additionally, in a May 2010 VA Compensation and Pension examination, he was diagnosed with degenerative changes of the spine in an x-ray including disc space narrowing at L5-S1, grade 1 spondylolisthesis, facet hypertrophy and sclerosis.  

Further, the service treatment records show that in May 1972, the Veteran sought treatment for back pain.  He was diagnosed with back strain and was limited to no running, jumping, stooping, prolonged standing, marching or lifting over 10 pounds.  Additionally, the Veteran testified that he sought treatment for back pain immediately following service in 1973-1974 from Dr. Herring in Stratford, New Jersey.  These records are not associated with the claims file.  The Veteran indicated that he never attempted to obtain these records.  Further, the claims file also does not show that VA attempted to obtain these records.  Since these records could possibly show continuity of symptomatology since service, the Board finds that they are relevant and should be obtained, if possible.  

Lastly, the compact discs obtained from the Social Security Administration (SSA) associated with the claims file contain audiological recordings of a hearing held on February 21, 2007.  A transcription of the hearing has not been obtained or associated with the claims file.  Therefore, while on remand, the RO should transcribe the SSA hearing and associate the transcript with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO should transcribe the SSA hearing held on February 21, 2007 and associate the transcript with the claims file.  

2. The RO should adjudicate the issue of entitlement to service connection for the left ankle disability.  If service connection is found, the RO should readjudicate the issue of entitlement to service connection for a bilateral knee disability.  If service connected is not found, the RO should provide the Veteran and his representative with notice of the determination and of his appeal rights.  Thereafter, if a timely Notice of Disagreement is received, the RO should undertake all appropriate procedural actions.  

3. The RO should attempt to obtain the private medical records not associated with the claims file.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file, to specifically include the records from Dr. Herring in Stratford, NJ.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(c).

4. The Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of the current hearing loss in the right ear.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's right ear hearing loss disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  Any opinion expressed should be accompanied by supporting rationale.

5. After any other necessary development, the RO should readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


